                 Case 19-11799-JKO          Doc 11      Filed 02/26/19     Page 1 of 2




    ORDERED in the Southern District of Florida on February 26, 2019.




                                                          John K. Olson, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

  IN RE:

  Shawn Timothy Mincey                                         Case No.: 19-11799-JKO
  Stephanie Suzanne Mincey
         Debtor                /                               Chapter 7

   ORDER GRANTING DEBTOR’S EX-PARTE MOTION FOR EXTENSION OF TIME
          TO COMPLY WITH NOTICE OF FILING REQUIREMENTS
                                   (Debtor Unable to provide documents)

           THIS MATTER came before the Court upon Debtor's Ex-Parte Motion For Extension

   of Time To Comply With Notice of Deadlines to Correct Deficiencies, and upon consideration of

   same, the Court, having reviewed the instant request and case record and finding good cause,

   does hereby

           ORDER as follows:

                 1. The Motion is GRANTED
                Case 19-11799-JKO        Doc 11    Filed 02/26/19    Page 2 of 2


                2. Debtor shall prepare and file all Schedules, Statements, and Declarations

                   on or before March 4, 2019.


                                             ###


Submitted by:

Chad T. Van Horn, Esq.
Florida Bar No. 64500
VAN HORN LAW GROUP, P.A.
330 N Andrews Ave., Suite 450
Fort Lauderdale, FL 33301
Telephone: (954) 765-3166
Facsimile: (954) 756-7103
Email: Chad@cvhlawgroup.com

The party submitting the order shall serve a copy of the signed order on all required parties and
file with the court a certificate of service conforming with Local Rule 2002-l(F).
